Citation Nr: 0839203	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-36 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for a 
left ankle disability.   
 
2.  Entitlement to an increase in a 10 percent rating for a 
scar of the left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from June 1960 to January 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision 
that denied an increase in a 20 percent rating for a left 
ankle disability (arthritis due to trauma, secondary to a 
fracture with a tender scar).  

By way of a January 2006 decision, the RO granted service 
connection and a separate 10 percent rating for a scar of the 
left ankle, effective August 31, 2004.  Since that grant does 
not represent a total grant of benefits sought on appeal, the 
claims for increased ratings for a left ankle disability and 
for a scar of the left ankle remain before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran's left ankle disability, including traumatic 
arthritis, is manifested by no more than marked limitation of 
motion without ankylosis and without malunion of the tibia or 
fibula.  

2.  The veteran's scar of the left ankle is manifested by a 6 
cm by 3 mm scar that is close to the medial malleolus and 
that has pain to a moderate degree, that is not unstable, 
that has no adherence to the underlying tissue.  The scar is 
superficial and not deep and does not, itself, result in 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left ankle disability have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5262, 5270, 5271 (2008).  

2.  The criteria for a rating in excess of 10 percent for a 
scar of the left ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

The United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008), that for a claim for increased compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flore, supra.  
Further, under Vazquez, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in an October 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  The 
case was last readjudicated in October 2005.  

Additionally, the Board finds it pertinent that in an October 
2008 informal hearing presentation, the veteran's 
representative essentially discussed the schedular criteria 
for increased ratings for his claimed disabilities.  For 
example, the veteran's representative indicated that the 
veteran had an antalgic gait, that he was unable to walk 
correctly, and that he had severely restricted range of 
motion in his ankle.  The veteran's representative also 
indicated that the veteran had pain free dorsiflexion to 10 
degrees and plantar flexion to 20 degrees and discussed the 
affect of the veteran's left ankle disability on his 
employment.  The Board also notes that examinations dated in 
dated in March 2005 and January 2006 discussed aspects of the 
schedular criteria for increased ratings for a left ankle 
disability and for a scar of the left ankle.  Therefore, a 
remand for additional notification regarding criteria with 
which the veteran and his representative are already quite 
familiar would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service medical records; post-service private and 
VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private and VA treatment 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

I.  Left Ankle Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

Malunion of the tibia and fibula of a leg warrants a 10 
percent rating when it results in slight knee or ankle 
disability.  A 20 percent rating requires that malunion 
results in moderate knee or ankle disability.  A 30 percent 
rating requires that malunion results in marked knee or ankle 
disability.  Nonunion of the tibia and fibula warrants a 40 
percent rating if there is loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Arthritis established by X-rays findings is rated based on 
limitation of motion of the affected joint.  When there is 
arthritis with at least some limitation of motion, but which 
would not be compensable under a limitation of motion code, a 
10 percent rating may be assigned for each affected major 
joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and Diagnostic 
Code 5010 (traumatic arthritis).  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

As to ankylosis of the ankle, a 20 percent rating is 
warranted when the joint is ankylosed in plantar flexion less 
than 30 degrees.  A 30 percent rating requires ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis of the ankle in plantar flexion at more 
than 40 degrees, in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  

VA treatment records dated from May 2004 to December 2004 
show that the veteran was treated for several disorders.  

A May 2005 VA orthopedic examination report noted that the 
veteran reported that he had intermittent problems with his 
left ankle over the years, but that it was not his primary 
source of discomfort.  He stated that he felt that his leg 
lengths were substantially different.  He complained of some 
stiffness and occasional swelling in the ankle.  The veteran 
denied that he had any heat, redness, instability, or locking 
of the left ankle.  He indicated that he had increasing pain 
and swelling with repetitive use and that he had suffered 
flare-ups associated with weather changes.  It was noted that 
the veteran had undergone two surgeries, one for open 
reduction and internal fixation, and the other for hardware 
removal on that ankle.  He stated that he had not had any 
surgery recently and that he was not taking medication for 
his left ankle.  The veteran also indicated that he was not 
undergoing physical therapy and that he had not received 
injections for his left ankle.  It was noted that the veteran 
used a cane when he walked, but that it was primarily for his 
hips and not for his ankle.  He stated that he was not 
currently working and that he retired in January 2004 
secondary to a lack of mobility.  It was reported that the 
veteran's left ankle did not affect his activities of daily 
living.  The veteran reported that, recreationally, he had 
been unable to run since he left the military in the 1960s 
because of his left ankle.  

The examiner indicated that when measuring from the position 
of the veteran's pelvis with both of his feet flat on the 
floor, he appeared to have approximately a half centimeter 
leg length inequality with the left leg being shorter than 
the right.  The examiner noted that such leg length 
inequality was completely within normal limits and that it 
did not represent a pathologic process.  The examiner stated 
that the veteran had 10 degrees of dorsiflexion of the left 
ankle and 35 degrees of plantar flexion.  The examiner 
reported that there was mild swelling in the ankle and that 
it was stable.  The examiner indicated that there was diffuse 
joint line tenderness and some mild crepitus with range of 
motion.  It was noted that radiographs were reviewed which 
revealed some moderate arthrosis of the left ankle.  The 
assessment was post-traumatic arthrosis of the left ankle and 
physiologic leg length inequality.  The examiner reported 
that the veteran's range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  

VA treatment records dated from January 2005 to December 2005 
show treatment for several disorders.  

A January 2006 VA orthopedic examination report noted that 
the veteran reported that he retired from his job as a 
machine manufacturing worker after forty-two years.  He 
indicated that he retired early and that he had to take an 
administrative desk job prior to retirement in January 2004 
due to his multiple disabilities.  It was noted that the 
veteran used a cane on the right side that was appropriate 
for a left ankle condition.  The veteran reported that he had 
not undergone any recent physical therapy.  He stated that he 
had constant, moderate, 6/10 pain with stiffness.  He denied 
having swelling, heat, redness, instability, or locking.  It 
was noted that aggravating factors included bending or 
squatting.  The veteran stated that running would bring on 
severe 7/10 pain.  He indicated that the pain would happen 
each day and that it had an affect on his occupation.  

The examiner indicated, as to range of motion of the 
veteran's left ankle, that dorsiflexion was pain free from 0 
to 10 degrees and that with pain it was from 10 to 16 
degrees.  The examiner stated that plantar flexion was pain 
free from 0 to 20 degrees and that with pain it was from 20 
to 38 degrees.  It was reported that no leg length 
discrepancy was noted.  The examiner indicated that X-rays of 
the veteran's tibia and fibula showed mild degenerative 
changes at the left knee and left ankle as well as an old 
healed fracture of the left fibula at the medial malleolus 
and also of the distal tibia.  The diagnoses included left 
ankle fracture with open reduction and internal fixation.  

A January 2006 VA scars examination report noted that in 
terms of flexibility of the veteran's left ankle, he had 
dorsiflexion to 5 degrees and plantar flexion to 45 degrees, 
which was slightly decreased when compared to the opposite 
ankle.  The diagnosis solely referred to a left ankle scar.  

The medical evidence shows left ankle traumatic arthritis.  
The Board observes that medical evidence clearly indicates 
significant limitation of left ankle motion which may be 
categorized as marked in degree (i.e., 20 percent disabling 
under Diagnostic Code 5271).  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995) (effects of pain 
on motion to be considered).  The rating of 20 percent is the 
maximum rating for limitation of ankle motion, and thus the 
effects of pain do not warrant an even higher rating.  
Spencer v. West, 13 Vet.App. 376 (2000).  

For a rating in excess of 20 percent, the left ankle would 
have to be ankylosed (i.e. fixed in one position) in a 
position described in Diagnostic Code 5270.  However, the 
veteran retains some left ankle motion, and the ankle is not 
ankylosed.  An increased rating under such code is not in 
order.  The January 2006 VA orthopedic examination report 
noted that dorsiflexion of the veteran's left ankle was pain 
free from 0 to 10 degrees and that with pain it was from 10 
to 16 degrees.  The examiner stated that plantar flexion was 
pain free from 0 to 20 degrees and that with pain it was from 
20 to 38 degrees.  A January 2006 VA scars examination report 
noted that the veteran's left ankle had dorsiflexion to 5 
degrees and plantar flexion to 45 degrees which was slightly 
decreased when compared to the opposite ankle.  The May 2005 
VA orthopedic examination report indicated that the veteran 
had 10 degrees of dorsiflexion of the left ankle and 35 
degrees of plantar flexion.  It was noted that the veteran's 
range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  Although, the veteran has significant limitation of 
motion of the left ankle, he does not have left ankle 
ankylosis in plantar flexion between 30 degrees and 40 
degrees or in dorsiflexion between 0 degrees and 10 degrees, 
as required for a higher 30 percent rating under Diagnostic 
Code 5270.  There is no specific reference to ankylosis of 
the left ankle in any of the recent medical evidence.  

Additionally, the medical evidence indicates that the veteran 
does not have malunion of the tibia or fibula, and thus there 
is no basis for an increased rating pursuant to Diagnostic 
Code 5262.  

The Board has considered all potential applicable diagnostic 
codes.  No diagnostic code, however, provides bases for a 
higher rating.  The Board has also considered whether the 
record raises the matter of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  The Board notes the veteran is 
currently retired.  Although he has indicated that his left 
ankle disability affected his employment, the evidence does 
not reflect that the veteran's left ankle disability, alone, 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned ratings), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

The preponderance of the evidence is against the claim for an 
increase in a 20 percent rating for a left ankle disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  




II.  Scar of the Left Ankle

Scars, other than head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm).  A 20 percent 
rating requires an area or areas exceeding 12 square inches 
(77 sq. cm).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002 and 
again in October 2008.   The October 2008 revisions are 
applicable to application for benefits received by the VA on 
or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  In this case the veteran filed his claim in 
August 2004.  Therefore, only the post-2002 and pre-October 
2008 version of the schedular criteria is applicable. 

VA treatment records dated from May 2004 to December 2004 
show treatment for several disorders.  A May 2005 VA 
orthopedic examination report did not refer to a scar of the 
veteran's left ankle.  

VA treatment records dated from January 2005 to December 2005 
show continuing treatment for several disorders.  A January 
2006 VA orthopedic examination report did not refer to a scar 
of the left ankle.  

A January 2006 VA scars examination report noted that the 
veteran complained about his scar on his left ankle.  He 
reported that it was exquisitely tender and that it would 
swell at times.  He stated that he could not stand at times 
because of the scar or walk appropriately.  The veteran 
indicated that such symptoms had gradually worsened over the 
years.  

The examiner indicated that the scar in question was 
approximately 6 cm in length with 3 mm in width.  The 
examiner stated that the precise location of the veteran's 
scar was very close the medial malleolus of the left ankle.  
The examiner reported that it started approximately 3 cm 
proximal to the distal tip of the medial malleolus and 
extended down around the medial malleolus anteriorly for a 
total of 6 cm in duration.  It was noted that on examination, 
there was some pain of a moderate degree upon palpation of 
the scar.  The examiner stated that there was no adherence of 
the scar to the underlying tissue.  The examiner indicated 
that the scar was quite scaly, but that, otherwise, it was 
not shinny, irregular, or atrophic.  The examiner reported 
that the veteran's scar was not unstable and that there was 
no elevation of depression of the surface contour.  It was 
noted that the scar was superficial and not very deep.  The 
examiner stated that there was no inflammation, edema, or 
keloid formation, and that the scar, itself, was slightly 
hypopigmented.  The examiner noted that there was a small 
area of inflexibility of the skin around the scar, 
approximately 1 cm on both sides of the scar that spanned its 
entire length.  

The examiner reported that in terms of flexibility of the 
ankle, the veteran had dorsiflexion to 5 degrees and plantar 
flexion to 45 degrees, which was slightly decreased when 
compared to the opposite ankle.  The examiner stated that 
when evaluating any limitation of motion due to the scar 
itself, it was very difficult because the veteran had an 
underlying history of a fracture, but the actual difference 
in limitation was in the 15 degrees of plantar flexion that 
was reduced when compared to the opposite ankle.  The 
diagnosis was a 6 cm by 3 mm scar over the medial malleolus 
due to previous ankle surgery.  

Based on the evidence, the Board finds that the veteran's 
service-connected scar of the left ankle is not more than 10 
percent disabling.  The January 2006 VA scars examination 
report indicated that the veteran has a superficial scar that 
is tender on examination as required for a 10 percent rating 
under Diagnostic Code 7804.  The Board notes, however, that 
as Diagnostic Code 7804 does not provide for a rating higher 
than 10 percent, the veteran is not entitled to an increased 
rating under that diagnostic code.  

In evaluating the applicability of other diagnostic codes 
that provide for disability ratings in excess of 10 percent, 
the Board finds that while there are diagnostic codes that do 
provide for higher ratings, none of those diagnostic codes 
are applicable in this case.  Diagnostic Code 7801 provides 
for an increased rating of 20 percent where the scar covers 
an area exceeding 77 square cm, and is either deep or causes 
limitation of motion of the affected part.  The January 2006 
VA scars examination report indicated that the veteran's scar 
measured 6 cm by 3 mm.  The examiner indicated that it was 
difficult to evaluate any limitation of motion due to the 
scar itself because the veteran had the underlying history of 
a fracture.  The examiner did not refer to any limitation of 
motion that was solely due to the veteran's scar Accordingly, 
Diagnostic Code 7801 is not applicable.  Further, Diagnostic 
Code 7805 provides for higher ratings, but is based upon 
limitation of motion.  38 C.F.R. § 4.118, DC 7805 (2007).  
Therefore, this diagnostic code is also not for application.  

The weight of the evidence demonstrates that the veteran's 
scar of the left ankle is no more than 10 percent disabling. 
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  








ORDER

An increased rating for a left ankle disability is denied.  

An increased rating for a scar of the left ankle is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


